Exhibit 10.6




AMENDMENT TO MANAGEMENT

AND OPERATIONS AGREEMENT




THIS AMENDMENT TO MANAGEMENT AND OPERATIONS AGREEMENT (“Amendment”) is executed
as of the 8th day of May, 2007, effective as of January 1, 2007, by and among
Environmental Energy Services, Inc. and GD Management Services, Inc.

WHEREAS, the parties entered into a Management and Operations Agreement on March
14, 2003, effective as of January 1, 2003, as amendment by a Management and
Operations Agreement on November 20, 2003, effective as of October 1, 2003 (the
“Management Agreement”);

WHEREAS, the parties have agreed to execute this Amendment to the Management
Agreement;

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged by the
parties hereto, the parties hereby agree as follows:

1.

Paragraph 2 of Management Agreement.  Paragraph 2 of the Management Agreement is
hereby amended to read, in its entirety, as follows:

“Commencing as of January 1, 2007, Manager will provide, supply and render such
management and operational support services as are specifically described below:

a.

Assist the Company with the administration of its finances, including payroll,
taxes, accounting, bookkeeping, record keeping, managing or accounts payable,
and accounts receivable, banking, financial records and reporting functions as
they pertain to the business of the Company, as well as assistance in the
preparation of financial statements for the Business according to generally
accepted accounting principles consistently applied.

b.

Advice and assistance of all matters within the historical knowledge of
employees of Manager pertaining to the Business.

The Manager shall not have the authority, without the express written consent of
the Company, to purchase in the name of the Company, or for use by the Company
in the Business, any assets, incur any indebtedness, or obligate the Company
under any oral or written contract.”

2.

Paragraph 5 of Management Agreement.  Paragraph 5 of the Management Agreement is
hereby deleted in its entirety.

3.

Paragraph 7(a) of Management Agreement.  Paragraph 7(a) of the Management
Agreement is hereby amended to reduce the compensation stated therein to $50,000
per quarter, effective as of January 1, 2007.  Furthermore, it is understood and
agreed by the parties that the





{A0039018.DOC}




services rendered by Manager shall not include any services of Greg Holsted or
Leon Blaser, both of which waive and agree not to receive any part of
compensation paid by Company to Manager under the Management Agreement.

4.

Paragraph 7(b) of Management Agreement.  Paragraph 7(b) of the Management
Agreement is hereby amended to reduce the amount payable for benefits to $1,250
per month for Douglas Holsted only, effective as of January 1, 2007.

 

ENVIRONMENTAL ENERGY SERVICES, INC.




/s/ A. Leon Blaser

____________________________________

By: A. Leon Blaser, Chief Executive Officer




 

GD MANAGEMENT SERVICES, INC.

/s/ Greg Holsted

____________________________________

By: Greg Holsted, Chief Executive Officer








{A0039018.DOC}


